[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                SEPT 10, 2008
                                 No. 08-10623                 THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                      D. C. Docket No. 06-00010-CR-JFN-6

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                      versus

TONY SMITH,
a.k.a. Rapp Ware,

                                                             Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                         _________________________

                              (September 10, 2008)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

      Laura Wheaton, appointed counsel for Tony Smith in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Smith’s conviction and sentence

are AFFIRMED.




                                          2